Citation Nr: 0927035	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for torus palatinus.

2.  Entitlement to service connection for periodontal 
disease.

3.  Entitlement to service connection for obesity.

4.  Entitlement to service connection for septal deviation.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to nonservice connected pension.

7.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for PTSD.

9.  Entitlement to service connection for glaucoma.

10.  Entitlement to service connection for a prostate 
condition.

11.  Entitlement to service connection for osteoporosis.

12.  Entitlement to an initial compensable evaluation for 
chronic obstructive pulmonary disease (COPD) prior to March 
17, 2008.

13.  Entitlement to an initial evaluation greater than 10 
percent for COPD beginning March 17, 2008.

14.  Entitlement to an initial evaluation greater than 10 
percent for tinnitus.

15.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

16.  Entitlement to an effective date earlier than September 
21, 2004 for service connection for tinnitus.

17.  Entitlement to an initial evaluation greater than 30 
percent for hiatal hernia with gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel

INTRODUCTION

The veteran retired in May 1989 with over 24 years of active 
service.  His discharge documents show that he was awarded 
the Air Medal (Individual (5)) and Air Medal (Strikes (11)), 
and the Navy Commendation Medal with "V" (2 awards).

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in January 2005, 
August 2008, and January 2009 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
the January 2005 rating decision, service connection for 
torus palatinus, periodontal disease, obesity, septal 
deviation, diabetes, glaucoma, benign prostatic hypertrophy, 
and osteoporosis was denied and entitlement to nonservice 
connected pension was denied.  The August 2008 rating 
decision granted service connection for COPD, assigning a 
noncompensable evaluation prior to March 17, 2008 and a 10 
percent evaluation beginning March 17, 2008; granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective in September 2004; and granted service connection 
for bilateral hearing loss.  The January 2009 rating decision 
declined to reopen the previously denied claim for PTSD.

The veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is 
associated with the claims file.

Before considering a service connection claim that has 
previously been finally denied, the Board must determine that 
new and material evidence was presented or secured for the 
claim, as a jurisdictional matter.  Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).  

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

The January 2005 rating decision also denied the claim for 
service connection for right testicular hypertrophy.  Service 
connection for this condition was granted in August 2008.  
The Veteran has not yet appealed either the evaluation or the 
effective date assigned.  This issue is, therefore, not 
presently before the Board.

The issues of entitlement to an initial compensable 
evaluation for chronic obstructive pulmonary disease (COPD) 
prior to March 17, 2008, and greater than 10 percent for COPD 
beginning March 17, 2008; an initial evaluation greater than 
10 percent for tinnitus; an initial compensable evaluation 
for bilateral hearing loss; an effective date earlier than 
September 21, 2004 for service connection for tinnitus, and 
an initial evaluation greater than 30 percent for hiatal 
hernia with GERD addressed in the REMAND portion of the 
decision below are REMANDED to the RO. 


FINDINGS OF FACT

1.  In June 2009, during his hearing before the Board and 
prior to the promulgation of a decision in the appeal, the 
Veteran testified that he wished to withdraw the appeals 
pertaining to the grant of service connection for torus 
palatinus, periodontal disease, obesity, septal deviation, 
diabetes mellitus and to entitlement to nonservice connected 
pension.

2.  In a December 2005 rating decision, the RO denied service 
connection for PTSD.  The Veteran submitted a notice of 
disagreement to this decision, but did not submit a timely 
substantive appeal after the statement of the case had been 
issued.  The decision became final.

3.  Evidence received since the December 2005 decision 
relates to an unestablished fact necessary to substantiate 
the claims for service connection for PTSD-i.e., that the 
Veteran is diagnosed with PTSD that is the result of 
stressful events he experienced during active service.  It 
therefore raises a reasonable possibility of substantiating 
the claim.

4.  The medical evidence establishes that the Veteran's 
currently diagnosed PTSD is the result of his active service.

5.  The medical evidence establishes that the Veteran's 
currently diagnosed glaucoma is the result of his active 
service.

6.  The medical evidence establishes that the Veteran's 
currently diagnosed prostatic hyperplasia is the result of 
his active service.

7.  The medical evidence establishes that the Veteran's 
currently diagnosed osteoporosis is the result of his active 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the issue of service connection for 
torus palatinus have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the issue of service connection for 
periodontal disease have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the issue of service connection for 
obesity have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the issue of service connection for 
septal deviation have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the issue of service connection for 
diabetes mellitus  have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

6.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the issue of entitlement to 
nonservice connected pension have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

7.  Evidence received since the December 2005 determination 
is new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for PTSD 
are met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2008).

8.  The criteria for service connection for PTSD have been 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

9.  The criteria for service connection for glaucoma have 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

10.  The criteria for service connection for prostatic 
hyperplasia have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

11.  The criteria for service connection for osteoporosis 
have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202 
(2008). Withdrawal may be made by the appellant or by his or 
her authorized representative. 38 C.F.R. § 20.204 (2008).

In his January 2006 substantive appeal, the veteran indicated 
that he wished to appeal all the issues listed on the June 
2005 statement of the case.  These issues included service 
connection for torus palatinus, periodontal disease, obesity, 
septal deviation, diabetes mellitus, and entitlement to 
nonservice-connected pension.  In his hearing before the 
undersigned Veterans Law Judge in June 2009, he testified his 
wished to withdraw his appeal as to these issues.

The appellant has withdrawn his appeal with respect to the 
issues of service connection for torus palatinus, periodontal 
disease, obesity, septal deviation, diabetes mellitus, and 
entitlement to nonservice-connected pension.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as it pertains to these 
issues, and the issues of service connection for torus 
palatinus, periodontal disease, obesity, septal deviation, 
diabetes mellitus, and entitlement to nonservice-connected 
pension are dismissed.

II.  Notice and Assistance

In light of the favorable actions taken in this decision, 
discussion of whether VA has met its duties of notification 
and assistance is not required, and deciding the appeal at 
this time is not prejudicial to the veteran.

III.  New and Material

In a December 2005 rating decision, the RO denied service 
connection for PTSD based on a finding that the medical 
evidence did not show a confirmed diagnosis of PTSD.  In 
arriving at this decision, the RO acknowledged that the 
Veteran's treating VA clinical psychologist had diagnosed the 
Veteran with PTSD in February 2004, but observed that an 
August 2005 VA examination did not confirm that diagnosis.  
Rather the examiner in August 2005 found that the Veteran 
denied a sense of intense fear, horror, hopelessness and thus 
did not meet criterion A of the DSM-IV (Diagnostic and 
Statistical Manual of Mental Disorder, 4th Ed.) for a 
diagnosis of PTSD.  However, the examiner did opine that the 
Veteran had depressive episodes probably related to memories 
of the stressful events.  The examiner diagnosed no 
psychiatric disability in AXIS I.  Thus, service connection 
for an acquired psychiatric disorder could not be granted.

Notice of this decision was given by a letter dated in 
December 2005.  The Veteran filed a notice of disagreement to 
the December 2005 denial in January 2006.  The RO issued a 
statement of the case in February 2007.  The Veteran did not 
file a substantive appeal, and the decision became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

In October 2006, the Veteran's treating VA clinical 
psychologist offered another evaluation, which considered the 
August 2005 VA examination report's findings.  The examiner 
observed that it appeared to her that the examiner in August 
2005 did not ask the Veteran about many of his symptoms.  The 
physician then discussed in great detail the Veteran's 
military history, his specific stressors, his reactions to 
the stressors at the time they occurred, and his current 
symptomatology.  The physician described in detail that the 
Veteran met all the criteria necessary for a diagnosis of 
PTSD under DSM-IV.  Specifically, she reported that he met 
Criterion A, in that he experienced, witnessed, and was 
confronted with events that involved actual and threatened 
death and serious injury and threat to the physical integrity 
of himself and others, and his response to these stressful 
events involved intense horror and helplessness.

It is noted that the Veteran's reported stressors involve his 
assignment as a Bombardier-Navigator in the Navy, and his 
service in combat in Vietnam.  The Veteran described flying 
behind another aircraft that was shot down on the same strike 
mission.  He witnessed the airplane being shot down and saw 
the bodies of the pilots tumbling in the mass of flames 
toward their deaths on the ground.  He expressed extreme 
helplessness at having no possible way to help them.  He was 
confused and horrified at the loss.  During another strike 
mission, the planes were flying very low over port near Hanoi 
and the flight lead flew into the ground and burst into 
flames.  The Veteran described horror in recalling the event.  
Another traumatic event involved his squadron commander, to 
whom he was very close.  The commander was killed when his 
aircraft crashed while taking off from the carrier, due to 
mechanical malfunction.  He saw the aircraft on the video 
monitor.  In all, the Veteran reported flying 193 missions, 
which the physician observed in themselves involved multiple 
stressors.  During his tour in Vietnam, at least 15 pilots in 
his squadron were killed, missing, or taken as prisoners of 
war.

The physician diagnosed PTSD, chronic and severe, and 
recurrent major depression related to symptoms of PTSD in 
AXIS I, no diagnosis in AXIS II.  In AXIS IV, the physician 
reported stressors related to combat missions flown over 
Vietnam.  

This evidence is new in that it was not of record before.  It 
is not found to be cumulative of the February 2004 report 
because, although the report is proffered by the same 
physician who treated the Veteran in 2004, it incorporates 
review of the August 2005 VA examination, as well as 
additional examination and interview with the Veteran.  The 
Board finds the effect of the report to corroborate and 
reinforce the findings made in October 2004, rather than to 
merely repeat them.  Hence, this evidence is also material. 

Reopening the claim for service connection for PTSD is 
therefore warranted.  

III.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

By this decision, the Board has reopened the previously 
denied claim for service connection for PTSD.  The Veteran 
also claims service connection for glaucoma, a prostate 
condition, and osteoporosis.

PTSD

The record contains two reports diagnosing PTSD, that offered 
in February 2004 and October 2006 by the Veteran's treating 
VA clinical psychologist, and one report that findings PTSD 
is not present, the August 2005 VA examination report.

As noted above, the October 2006 evaluation by the Veteran's 
treating VA clinical psychologist considered the August 2005 
VA examination report in its discussion, and the psychologist 
observed that it appeared to her that the examiner in August 
2005 did not interview the Veteran thoroughly.

The October 2006 evaluation diagnosed PTSD, chronic and 
severe, and recurrent major depression related to symptoms of 
PTSD in AXIS I, no diagnosis in AXIS II.  In AXIS IV, the 
physician reported stressors related to combat missions flown 
over Vietnam.  

Notations made in AXIS IV of a multi-axial assessment for 
neuropsychiatric disorders have been construed by the Court 
to provide competent medical evidence of an etiological link 
between the diagnosed condition and active service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  

In weighing and balancing these reports, it is observed that 
the Veteran's treating VA psychologist discussed the 
Veteran's military history and specific stressors in greater 
detail.  She also, in her 2006 report, considered the 
findings of the August 2005 VA examination report.  While the 
psychologist does not state that she reviewed the Veteran's 
claims folder, she demonstrated much greater familiarity with 
his military record than did the VA examiner in August 2005 
who did have the claims folder.  And, while this familiarity 
could, arguably, be the result of the Veteran's report rather 
than independent review, as will be discussed below, it is 
totally consistent with the actual record.  

The Veteran's stressors as reported by the Veteran and as 
discussed by the VA psychologist in 2004 and 2006 are 
consistent with the Veteran's service personnel records, 
which show that the Veteran served as a Naval Flight Officer 
and Bombardier/Navigator in 1972 and 1973 while embarked on 
board the USS Saratoga (CVA-60) as part of Attack Squadron 75 
(VA-75).  These records reflect he served for at least 237 
days in combat and was described in a report of officer 
fitness and evaluation as successfully having flown numerous 
combat missions over Vietnam with extreme courage and 
exceptional ability against intense enemy fire.  These 
records further reveal that the Veteran was awarded the Air 
Medal Individual (5 awards), Air Medal Strikes (11 awards), 
and the Navy Commendation Medal with "V" (2 awards).  The 
citations show that the Veteran flew low level single plane 
reconnaissance and strike missions over actively defended 
enemy territory, experiencing intense anti-aircraft fire and 
surface-to-air missile attacks, and successfully attacked 
convoys, communication links, and surface-to-air missile 
sites.

The record, therefore, corroborates not only the Veteran's 
private treating physician's detailed discussion of the 
Veteran's stressors, but also fully establishes the Veteran's 
participation in combat against the enemy.  His stressors, as 
reported by the Veteran and his physician, are wholly 
consistent with the circumstances of his service, and further 
corroboration is not necessary.  38 U.S.C.A. § 1154(b) (West 
2002); see also Pentecost v. Principi, 16 Vet. App. 124, 128-
9. (2002).  

The VA treating psychologist's February 2004 and October 2006 
evaluations, and observations therein, are more complete and 
detailed than those of the August 2005 VA examiner's.  
Moreover, it is clear that the Veteran disclosed more to his 
treating VA psychologist, and that the VA psychologist was 
able to elicit more detailed responses than the August 2005 
VA examiner.  Moreover, the psychologist in October 2006 took 
into consideration the August 2005 examination report in 
arriving at her conclusions.  The Board therefore finds that 
the February 2004 and October 2006 evaluations are more 
probative.  Nieves-Rodriquez v. Peake, 22 Vet. Ap. 295 
(2008); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

The medical evidence demonstrates that the Veteran is 
diagnosed with PTSD that is the result of stressful events he 
experienced on active service during combat in Vietnam, and 
recurrent major depression that is the result of his PTSD.
There are no other findings or opinions against a finding 
that the diagnosed PTSD with major depression is not the 
result of the Veteran's active service.  

Service connection for PTSD with major depression is 
therefore warranted.


Glaucoma, Prostatic Hyperplasia, and Osteoporosis

The Veteran testified in June 2009 that he has been followed 
since before his discharge from active service by a study 
conducted by the Center for Prisoner of War Studies at the 
Naval Operational Medical Institute in Pensacola, Florida, 
formerly called the Naval Aerospace Medical Institute.  The 
Veteran is a participant as part of the control group, and 
the study began in 1974 or 1975-when the POWs were returned.  
He testified that these records would show the onset of his 
claimed conditions.  He further testified that he was first 
treated for glaucoma in 2003, but he had symptoms of blurred 
vision and stars and little flecks in night vision while he 
was on active duty.  His prostate condition, he testified, 
also had its onset during his active service but was 
diagnosed either just as he was discharged or after his 
discharge.  However, he argued that he believed his prostate 
condition should be presumptively service-connected because 
he had been exposed to the herbicide Agent Orange.  He 
testified that he landed in Da Nang several times to pick up 
supplies for the squadron.  Finally, the Veteran testified 
that he believed the long hours spent in the ejection seat 
and ejection training as a pilot contributed to the 
development of his osteoporosis.  

The Veteran's testimony before the Board is considered to be 
highly credible.  And, as discussed above, the Veteran's 
service in combat in Vietnam is well-documented.  The Board 
accepts the Veteran's testimony that he landed in Da Nang.  
He is therefore presumed to have been exposed to the 
herbicide Agent Orange.  See 38 C.F.R. §§ 3.307, 3.313. 

Concerning the claim for service connection for a prostate 
condition, prostatic hyperplasia and prostate hypertrophy are 
not conditions for which a presumption is afforded under the 
regulations concerning exposure to the herbicide Agent 
Orange.  See 38 C.F.R. § 3.309(e).  However, the Veteran may 
also establish service connection for his prostate condition 
with proof of actual direct causation. See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

VA and private treatment records show the Veteran is 
diagnosed with PTSD, glaucoma, prostatic hyperplasia, and 
osteoporosis.

Of record is a June 2009 statement proffered by the Executive 
Director of the Mitchell Center for Prisoner of War Studies, 
at the Naval Operational Medicine Institute in Pensacola, 
Florida, who is a senior aerospace medicine specialist.  The 
physician provided opinions regarding service connection.

First, that it is at least as likely as not that the 
development of glaucoma is the result of the Veteran's 
military flight time.  This is due, the physician explained, 
to carrier operations including catapult launches, arrested 
landings, and recurring qualifications in the ejection seat 
trainers as well as performing high-g maneuvers in combat and 
other tactical flight regimes.

Second, that it is at least as likely as not that the 
diagnosed prostatic hyperplasia condition is a direct result 
of exposure to the herbicide Agent Orange the Veteran 
experienced when landing in Vietnam.  Herbicide agents, the 
physician explained, were used extensively in that country, 
and the Veteran was exposed when he landed in Da Nang.  
Available medical literature documents prostate problems 
caused by herbicide exposure.

Third, that it is at least as likely as not that osteoporosis 
is the result of the Veteran's military flight time.  This is 
due to the stresses, the physician explained, placed on the 
Veteran's bones and joints in catapult launches, arrested 
landings, and recurring qualifications in the ejection seat 
trainers.

There are no findings or opinions against a finding that the 
diagnosed glaucoma, prostatic hyperplasia, and osteoporosis 
are the result of the Veteran's active service and, 
accordingly, service connection for glaucoma, prostatic 
hyperplasia, and osteoporosis is warranted.






ORDER

The claim for service connection for torus palatinus is 
dismissed.

The claim for service connection for periodontal disease is 
dismissed.

The claim for service connection for obesity is dismissed.

The claim for service connection for septal deviation is 
dismissed.

The claim for service connection for diabetes mellitus is 
dismissed.

The claim to entitlement for nonservice connected pension is 
dismissed.

The previously denied claim for service connection for PTSD 
is reopened.

Service connection for PTSD with major depression is granted.

Service connection for glaucoma is granted.

Service connection for prostatic hyperplasia is granted.

Servcie connection for osteoporosis is granted.


REMAND

The January 2005 rating decision denied claims for service 
connection for bilateral hearing loss, chronic obstructive 
pulmonary disease (COPD), and a stomach condition.  The 
Veteran appealed these issues also.  However, service 
connection for these conditions was granted in August 2008 
and January 2009 rating decisions.  Specifically, the August 
2008 rating decision granted service connection for COPD and 
assigned evaluations of zero percent and 10 percent effective 
in August 2003 and March 2008, respectively; service 
connection for tinnitus with an evaluation of 10 percent, 
effective in September 2004; and service connection for 
bilateral hearing loss, with a noncompensable evaluation, 
effective in August 2003.  The January 2009 rating decision 
granted service connection for hiatal hernia with GERD, and 
assigned a 30 percent evaluation, effect in August 2003 and 
declined to reopen the previously denied claim for PTSD.  The 
Veteran submitted a notice of disagreement to the evaluations 
assigned his COPD, hearing loss, and tinnitus, and the 
effective date assigned service connection for his tinnitus 
in October 2008.  In January 2009, he submitted a notice of 
disagreement to the January 2009 rating decision but did not 
specify the issues he was appealing.  The RO interpreted the 
issue to be the evaluation assigned his hiatal hernia with 
GERD.  (The issue of service connection for PTSD has been 
dealt with, above, and will not be further mentioned here).  
The RO issued a statement of the case in February 2009 as to 
the issues of the evaluations assigned his COPD, hearing loss 
and tinnitus, and to the effective date for service 
connection for his tinnitus.  The RO issued a statement of 
the case in February 2009 concerning the evaluation assigned 
his hiatal hernia with GERD.  The Veteran's representative 
submitted a substantive appeal as to these issues in July 
2009, and requested a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether or not the Veteran 
intended to appeal the effective date for 
service-connection assigned his hiatal 
hernia with GERD.

2.  After undertaking any development 
deemed essential to prepare these issues 
for appellate action, schedule the 
Veteran for a hearing before a Veterans' 
Law Judge appearing at the RO.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


